Exhibit 10.1

LOGO [g43263img001.jpg]

CONFIDENTIAL

December 21, 2006

Soo Hong Jeong

#202 Sam-Ik Park Villa

248 Gumi-Dong

Bundang, Seongnam, Kyeonggi

Korea 463-802

Re: Extension of your Employment Agreement

Dear S. H.:

This letter will amend your Employment Agreement dated June 9, 2006 to renew the
Agreement for an additional period of one year beginning on October 29, 2006 and
ending on October 28, 2007.

Please indicate your acceptance of this amendment by signing the enclosed copy
of this letter and returning it to the undersigned.

 

Sincerely,       Photronics, Inc.     Agreed: By:   /s/ Michael J. Luttati    
By:   /s/ Soo Hong Jeong               Michael J. Luttati       Soo Hong Jeong  
Chief Executive Officer     Date:   December 29, 2006